Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee
UNITED STATES OF AMERICA
-v.- : SEALED SUPERSEDING
INFORMATION
JASON SAGER,
S11 17 Cr. 243 (SHS)
Defendant.
— _ —_ —_ — — a = —_ — — — —_ — — x
COUNT ONE

(Wire and Bank Fraud Conspiracy)
The United States Attorney charges:

1. From at least in or about 2009 through at least in or
about March 2019, in the Southern District of New York and
elsewhere, JASON SAGER, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit
wire fraud in violation of Title 18, United States Code, Section
1343 and bank fraud in violation of Title 18, United States
Code, Section 1344, to wit, SAGER conspired with others to
defraud individuals and financial institutions, in connection
with the conduct of telemarketing, as that term is defined in
Title 18, United States Code, Section 2325, which did victimize
ten and more persons over the age of 55, and did target persons
ever the age of 55.

2. It was a part and an object of the conspiracy that

JASON SAGER, the defendant, and others known and unknown, would

 
Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 2 of 7

and did knowingly execute and attempt to execute a scheme and
artifice to defraud financial institutions, the deposits of
which were then insured by the Federal Deposit Insurance
Corporation, and to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
and control of, such financial institutions, by means of faise
and fraudulent pretenses, representations, and promises, in
violation of Title 18, United States Code, Section 1344.

3. It was a further part and an object of the conspiracy
that JASON SAGER, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
united States Code, Section 1343.

(Title 18, United States Code, Sections 1349 and 2326.)

COUNT TWO
(Aggravated Identity Theft)

The United States Attorney further charges:
4, From at least in or about 2009 up to and including at

least in or about March 2019, in the Southern District of New

 

 

 
Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 3 of 7

York and elsewhere, JASON SAGER, the defendant, knowingly
transferred, possessed, and used, without Lawful authority, a
means of identification of another person, during and in
relation to a felony violation enumerated in Title 18, United
States Code, Section 1028A(c), to wit, SAGER used and
transferred names, social security numbers, bank routing and
account numbers, and credit card numbers of individuals in
furtherance of the bank and wire fraud conspiracy charged in
Count One of this Superseding Information.

(Title 18, United States Code, Sections 1028A(a} (1),
1028A(b), and 2.)

COUNT THREE
(Conspiracy to Commit Money Laundering)

The United States Attorney further charges:

5. From at least in or about 2009 up to and including at
least in or about March 2019, in the Southern District of New
York and elsewhere, JASON SAGER, the defendant, and others known
and unknown, knowingly did combine, conspire, confederate, and
agree together and with each other to violate Title 18, United
States Code, Sections 41956 (a) (1) (B) (i) and 1957{a).

6. It was a part and an object of the conspiracy that
JASON SAGER, the defendant, and others known and unknown,
knowing that the property involved in certain financial
transactions, to wit, cash transactions and wire transfers,

represented the proceeds of some form of unlawful activity,

 

 
Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 4 of 7

would and did conduct and attempt to conduct such financial
transactions which in fact involved the proceeds of specified
unlawful activity, to wit, wire fraud, knowing that the
transactions were designed in whole and in part to conceal and
disguise the nature, location, source, ownership and control of
the proceeds of specified unlawful activity, in violation of
Title 18, United States Code, Section 1956 (a) (1) (B) (i).

7. It was a further part and an object of the conspiracy
that JASON SAGER, the defendant, and others known and unknown,
within the United States, knowingly would and did engage and
attempt to engage in monetary transactions in criminally derived
property of a value greater than $10,000 that was derived from
specified unlawful activity, to wit, wire fraud, in violation of
Title 18, United States Code, Section 1957 (a).

(Title 18, United States Code, Section 1956 (h).}
FORFEITURE ALLEGATION

8. As a result of committing the offense alleged in
Count One of this Superseding Information, JASON SAGER, the
defendant, shall forfeit to the United States, pursuant to
Title 18, Umited States Code, Section 981fa)(1)(C) and Title 28,
United States Code, Section 2461(c), any and ail property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offense, including but not

limited to a sum of money in United States currency representing

 
Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 5 of 7

the amount of proceeds traceable to the commission of said
offense.

9. As a result of committing the offense alleged in
Count Three of this Superseding Information, JASON SAGER, the
defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a) (1), any and all
property, real and personal, involved in said offense, or any
property traceable to such property, including but not limited
to a sum of money in United States currency representing the
amount of property involved in said offense.

SUBSTITUTE ASSET PROVISION

 

10. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Titie 21,

 

 
Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 6 of 7

United States Code, Section 853(p) and Title 28 United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States code, Sections 981 and 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

ad Lee S. BERMAN deg—
United States Attorney

 

 
Case 1:17-cr-00243-SHS Document 612 Filed 03/15/21 Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- vv. —
JASON SAGER,

Defendant.

 

SEALED SUPERSEDING INFORMATION

S11 17 Cr. 243 (SHS)

(18 U.S.C. §§ 1028A, 1349, 1956, and 2)

GEOFFREY S. BERMAN
United States Attorney.

 

 

 
